Title: From Benjamin Franklin to Georges Grand, 23 February 1779
From: Franklin, Benjamin
To: Grand, Isaac-Jean-Georges-Jonas


Dear Sir
Passy february 23 1779
I understand you did me the Honor of calling here yesterday. I was lying down, having had little or no sleep the preceding Night; but if I had known of your being in the House, I should have desired your Company at my Bedside. Being of opinion in which M. Adams agrees with me that a Continuance of the Loan in our three Names is now become improper, I wrote the Letter of which I send you a Copy: and knowing that Money will be wanted here at your Brother’s to pay the Congress’s Drafts, I desir’d him to consult with you about the best Way of transmitting what has been receiv’d. I shall be glad to converse with you concerning the farther Prosecution of the Affair in Holland, but am not yet able to go abroad. With the greatest Respect & Esteem I have the Honor to be &c.
Sir George Grand

N.B. In this Letter was inclos’d a Copy of BF’s Letter to Horneca, Fizeaux & Co. February 19. 1779.

